department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp b04 tl-n-3105-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb from subject attn cc lm rfp lewis k brickates senior technician reviewer cc corp basis shift loss importation this field_service_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this field_service_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views tp fc fb promoter x country a country b bc legend tl-n-3105-00 year date date date date date date date date date date date date date date date date date a b c d e f g h i j k l m n o p q r s t u v w x tl-n-3105-00 y z aa bb cc dd ee ff gg hh ii jj kk ll mm nn oo pp qq rr ss tt uu vv issues whether fc in substance owned the shares of fb stock that were redeemed if fc is treated as having properly acquired the shares of fb stock that were redeemed whether fb’s redemption of its stock held by fc is an exchange or a distribution to which sec_301 applies if fb’s redemption of its stock held by fc is deemed to be a distribution to which sec_301 applies whether tp’s adjustment to his basis in fb stock was a proper adjustment within sec_1_302-2 of the income_tax regulations if tp's adjustment to his basis in fb stock was a proper adjustment whether tp's stock loss was not a bona_fide loss with the result that the purported stock loss is disallowed under sec_165 if tp’s adjustment to his basis in fb stock was a proper adjustment whether tp acquired control of fc with a principal purpose of avoiding or tl-n-3105-00 evading federal_income_tax with the result that the purported stock loss is disallowed under sec_269 whether sec_482 applies to reallocate any fb stock basis or loss claimed attributable to fc’s basis in the fb stock to fc a whether the stock loss may be disallowed because the transaction as a whole lacks economic_substance and business_purpose apart from tax savings b whether the sham entity doctrine should apply to recharacterize the transaction by disregarding the existence of fc as an entity separate from its owner or tp’s warrants as options summary of conclusions fc did not in substance own the shares of fb stock that were redeemed even if fc is treated as having properly acquired the shares of fb stock that were redeemed the redemption should be treated as a payment in exchange for the stock not as a dividend distribution even if the redemption was treated as the distribution of a dividend the addition of fc’s basis in its fb stock to the basis of the fb stock held by tp is not a proper adjustment as contemplated under sec_1_302-2 even if tp’s adjustment to his basis in fb stock was a proper adjustment tp's stock loss was not a bona_fide loss with the result that the purported stock loss is disallowed under sec_165 even if tp’s adjustment to his basis in fb stock was a proper adjustment tp acquired control of fc with a principal purpose of avoiding or evading federal_income_tax with the result that the purported stock loss is disallowed under sec_269 any fb stock basis or loss claimed that is attributable to fc’s basis in the fb stock must be reallocated to fc under sec_482 a the stock loss may be disallowed because the transaction as a whole lacks economic_substance and business_purpose apart from tax savings b the sham entity doctrine should apply to recharacterize the transaction because fc should be disregarded as an entity separate from its owner and tp’s warrants are not options tl-n-3105-00 facts in year tp an individual subject_to u s tax sold stock in x a subchapter_s_corporation and realized gain of approximately dollar_figurea from his sale of x stock fc was a corporation organized under the laws of country a on date date when the memorandum of association of fc was registered and filed with the registrar of companies in country a it is unclear whether tp directly participated in fc’s organization fc had authorized a total of b shares at dollar_figurec par_value each as noted in the fsa request only d shares were issued and outstanding these shares were wholly owned by fp a party unrelated to tp or fb and not subject_to u s tax at the present time the identity of the shareholders of fp is also unclear fb was a publicly-held bank organized in country b fb with its international network of offices engaged in consumer and business banking promoter an independent investment_advisor registered under the investors act acted as investment_advisor to both fc and tp on date promoter sent tp a letter describing the steps tp should take to initiate a direct and indirect leveraged stock purchased strategy utilizing promoter as the investment_advisor this investment strategy was to be conducted through fc which was described as a special purpose_investment vehicle and set up to carry out the transaction described below on date tp purchased from fc a warrant for e bearer_shares of fc stock representing g percent greater than percent of the total issued stock of b shares if exercised for dollar_figuref the warrant granted tp the right either to purchase all e fc shares or to surrender or cash settle the warrant for an amount based on fc’s net asset value defined as fc’s assets less fc’s liabilities if at the time tp surrendered the warrant the net asset value was equal to or less than the initial value amount received by fc for the warrant the put value would be equal to the net asset value if the net asset value was greater than the initial value the put value would equal the sum of the initial value plus h percent of the excess of the net asset value less the initial value exercise or put of the warrant required i days written notification the warrant’s expiration date was date on date tp purchased from fb j bearer_shares of fb stock for dollar_figurek on date fc entered into an agreement with fb to purchase shares of fb fc made a l percent leveraged acquisition of m bearer_shares of fb stock at a purchase_price of bcn country b currency per share or a total of bco approximately equal to dollar_figurep under the terms of the agreement fb retained possession of the bearer_shares and payment was delayed until the settlement_date of date as part of the agreement fc sold to fb a call on m fb shares with an initial strike_price of bcq and a strike reset price of bcr if the price of the shares tl-n-3105-00 fell below bcq the premium for the call was bcs a share the call also had an integrated forward feature fb was required to pay bct to fc for each day the share price exceeded the following levels date to date inclusive date to date inclusive date to date inclusive date to date inclusive bcu bcv bcw bcx if at any time the share price fell below the reset strike_price fb would pay to fc an amount equal to bct multiplied by the number of days prior to the share price falling below the strike reset price finally on the same date as part of the agreement fc purchased from fb a put on m fb shares with a strike_price of bcr the premium for the put was bcy the initial strike_price of the call was approximately z percent of the price of the shares bcn both the strike reset price of the call and the put strike_price were aa percent of the price of the shares the options were european-style options and were exercisable on the same date fc purchased the fb shares date fc purchased the fb shares for bcn the combination of the call and the put constituted a collar with a spread of bb percent of the current share price on date fb exercised its call option from fc for bccc per share on the same day tp purchased options to acquire m bearer_shares of fb stock for dollar_figuredd tp treated fb’s exercise of the call option as a redemption since tp’s ownership of the fc stock_warrant purportedly represented an g percent ownership_interest in fc tp treated fc as owning all stock that tp owned directly or indirectly pursuant to sec_318 thus under sec_302 tp treated the redemption of fb stock held by fc as a dividend pursuant to sec_1_302-2 tp then allocated fc’s basis of approximately dollar_figurep to his j shares of fb stock and to his option to acquire m shares of fb stock based on their relative fair market values as of date tp increased his basis in the j shares of fb stock to dollar_figureee and his basis in the option to acquire m shares of fb stock to dollar_figureff on date tp sold his fb option to acquire m bearer_shares of fb stock for dollar_figuregg generating a tax loss of approximately dollar_figurehh on date tp surrendered his fc share purchase warrant for a put value of dollar_figureii generating a tax loss of approximately dollar_figurejj on date tp sold kk of his j bearer_shares of fb stock for dollar_figurell generating a tax loss of dollar_figuremm tp used the total_tax losses to offset the approximate dollar_figurea gain from his sale of stock in x tl-n-3105-00 law and analysis issue whether fc in substance acquired the shares of fb stock that were redeemed in general federal_income_tax consequences of a transaction are governed by the substance of that transaction see gregory v helvering u s pincite for a transaction to be treated as a sale the transaction must in substance be a sale a sale has not occurred if the benefits_and_burdens_of_ownership have not passed to the purported purchaser see 106_tc_237 77_tc_1221 in determining whether the benefits_and_burdens_of_ownership have shifted courts have considered various factors these factors include whether the sale price was fixed whether a significant amount of the agreed price has been paid the descriptive terms used in the agreement whether an effective date has been agreed upon fixing a specific time for recognition of the rights and obligations of the party whether the purchaser bears the risk of loss and opportunity for gain whether legal_title has passed the intention of the parties and the probability that the transaction would be consummated see grodt mckay realty inc t c pincite 48_tc_694 aff’d 426_f2d_1391 9th cir and 55_tc_441 aff’d in part and remanded in part 469_f2d_225 8th cir nonacq 1977_2_cb_2 not all the factors listed above must be present for the transaction to be treated as a sale maher t c pincite an analysis of a few of the factors listed above initially suggest that ownership of the fb shares has been transferred to fc for instance since the transaction was structured as a sale the agreed price was paid_by fc and the terms of the agreement indicated the transaction was a sale also legal_title to the fb shares did pass to fc furthermore a specific date was agreed upon fixing the time for recognition of the rights and obligations of the party and the sale price was fixed however a more detailed analysis of other terms of the purported sale suggest otherwise as between fb and fc fb bore the risk of loss and opportunity for gain by entering into the put and call fc gave up a portion of the opportunity for gain in return for protection from the risk of loss in exchange for the elimination of risk of loss below the strike_price of the put fc gave up a portion of the opportunity for gain above the strike_price of the call when the price of the fb shares exceeded the strike of the call fb was able to exercise the call and any appreciation of the shares would inure to fb however the integrated forward feature acted to transfer a portion of the appreciation on the shares back to fc if the share price rose above the levels specified above fc also retained exposure to the risk of loss between the strike_price of the call and put however when the options were first entered into the strike of the call was bcq and the strike of the tl-n-3105-00 put was bcr at that point the spread of the collar bcq-bcr was only bb percent of the share price furthermore since the strike_price of the call was below the current price of the shares fc forfeited some of the opportunity for gain outside the spread as previously mentioned fc did have some opportunity for gain outside the spread through the integrated forward feature also given that the put was significantly out-of-the-money fc retained little risk of loss on the shares therefore fb not fc bore the risk of loss and the opportunity for gain in addition fc and fb arguably did not intend for a sale of the shares to occur when the options were entered into the exercise price of the call was below the current price of the shares the fact that the call was in-the-money suggests that there may have been a high probability that fb would exercise the call and retain ownership of the shares although not all the factors point towards the conclusion that the transaction is not in substance a sale based on the opportunity for gain and risk of loss the intention of the parties and the probability that the call would be exercised fc should be treated as never having purchased the shares from fb in some cases a collar on shares may act to transfer ownership of those shares see 69_tc_837 revrul_72_543 1972_2_cb_87 in penn-dixie steel corp the taxpayer sought to treat a collar transaction as a sale in part because the possibility that a put and call would not be exercised was so remote that it should be ignored the taxpayer had purchased stock and then sold a put and bought a call on the stock the court disagreed with the taxpayer but assumed without deciding that there may have been a different result had the put and call both been exercisable and expired on the same date the court also indicated that if the term of the put and call had been shorter the result may have been different see penn-dixie steel corp t c pincite fc’s put and call were very short term and were both exercisable on the same date based on penn-dixie steel corp by entering into the collar before purchasing the fb shares fc in substance never acquired ownership of the shares the collar negated any ownership acquired through the purchase of the shares furthermore a put option on stock may be treated as a sale of the stock when the option is certain to be exercised based on the economics of the option revrul_85_87 1985_1_cb_268 treats a taxpayer that sold a significantly in-the- money put as entering into a contract to buy the shares the revenue_ruling determined there was no substantial likelihood the put would not be exercised based on the term of the put the premium paid the historic volatility in the value of the stock and the difference between the strike_price of the put and the price of the shares at the time the put was entered into here fc sold an in-the-money call which following the reasoning of revrul_85_87 may be equivalent to a contract to sell the shares therefore fc entered into a contract to sell the shares before they were purchased from fb had fc owned the shares the transaction could be argued to be a sale of the shares since fc did not own the shares when the call tl-n-3105-00 option was sold fc may be viewed as never having obtained possession of the shares in addition fb bought an in-the-money call the equivalent under revrul_85_87 of a contract to buy in essence fb has contracted to buy back the shares before having sold them which suggests fb never sold the shares to fc finally a transaction involving a sale of shares followed by the seller of the shares purchasing a call on those shares may not be treated as a sale of shares see 376_f2d_791 2d cir here the initial seller of the shares fb also purchased a call on the same shares so fb should not be treated as selling the shares if fb did not sold the shares fc never owned the shares thus if the shares were never owned by fc the redemption is precluded issue if fc is treated as having properly acquired the shares of fb stock that were redeemed whether fb’s redemption of its stock held by fc is an exchange or a distribution to which sec_301 applies a law a redemption of stock is an acquisition by a corporation of its stock from a shareholder in exchange for property whether or not the stock so acquired is cancelled retired or held as treasury_stock sec_317 if the redemption is any one of the four described in sec_302 the redemption will be treated as a distribution in part or full payment in exchange for the stock sec_302 if the redemption fails to satisfy any of these tests sec_302 provides that the redemption will be treated as a distribution_of_property governed by sec_301 those redemptions which qualify for exchange treatment include redemptions that are not essentially_equivalent_to_a_dividend redemptions that are substantially disproportionate and redemptions that completely terminate the shareholder’s equity_interest in the corporation sec_302 and sec_318 provides constructive_ownership rules in determining a shareholder’s stock ownership for purposes of determining whether a redemption satisfies the conditions of one of the paragraphs of sec_302 sec_302 if any person owns directly or indirectly percent or more in value of a corporation stock such person is deemed to own the stock that such corporation owns directly or indirectly in that proportion which the value of the stock which such person so owns bears to the value of all the stock in such corporation sec_318 if any person owns directly or indirectly percent or more in value of a corporation’s stock such corporation is deemed to own the stock that such person owns directly or indirectly sec_318 finally if any the fourth type of redemption inapplicable in this case that qualifies for exchange treatment is in connection with a partial_liquidation by a corporation sec_302 tl-n-3105-00 person has an option to acquire stock that person is deemed to own such stock sec_318 the step_transaction_doctrine has been applied to the characterization of a stock_redemption under sec_302 this judicial doctrine is a rule_of substance over form that treats a series of formally separate steps as a single transaction if the steps are in substance integrated interdependent and focused towards a particular result 88_tc_1415 where a taxpayer has embarked on a series of transactions that are in substance a single unitary or indivisible transaction the courts have disregarded the intermediary steps and have given credence only to the completed transaction see 399_f2d_652 5th cir in the case of a complete termination of the shareholder’s interest the termination need not result solely from the redemption but rather from a combination of the redemption and other stock dispositions 213_f2d_914 6th cir integrating a sale and redemption of stock to prevent dividend treatment see also revrul_77_226 supra holding that an integrated_plan comprised of the partial_redemption of stock followed by the sale of the remainder of the stock to an unrelated third party was a complete termination under sec_302 the zenz rationale is also applicable in determining whether a redemption is essentially_equivalent_to_a_dividend under sec_302 52_tc_82 finally the service has approved the zenz approach to sec_302 analyses see revrul_75_447 1975_2_cb_113 the zenz approach should also apply to a related termination of the stock ownership of a person whose stock ownership is attributed to the redeemed shareholder b analysis on the facts here as part of the integrated_plan tp terminated his stock ownership in fb shortly after the redemption indeed that termination was the purpose of all the steps the individual steps of the transaction took place according to a prearranged plan and required careful timing and documentation detailed instructions were given to each participant to execute various steps of the transaction these transaction documents demonstrate that i various steps were carefully timed to trigger artificial attribution eg tp’s simultaneous acquisition of out-of-the-money options to acquire e shares of fb stock on the date of fb’s redemption of fc’s e shares of fb stock ii both fc and tp intended to dispose_of the respective fb shares and options after a relatively short holding_period and iii tp intended to dispose_of the fc warrants soon after the artificial attribution was no longer required to assert the benefit of dividend treatment for fc if the redemption is viewed as a complete termination of fc’s interest in fb then the tax consequences of the redemption would be a sale_or_exchange under sec_302 to which fc would recover its basis and therefore there would be no foundation to apply the attribution_rules under sec_318 and the basis shifting rule under sec_1_302-2 additionally depending upon the fair_market_value of the fb stock and out-of-the-money options on the date tp tl-n-3105-00 subsequently disposes of such stock and options tp could recognize gain in other words tp would neither realize nor recognize the claimed loss on the transaction issue if fb’s redemption of its stock held by fc is deemed to be a distribution to which sec_301 applies whether tp’s adjustment to his basis in fb stock was a proper adjustment within sec_1_302-2 a law sec_1_302-2 provides that where a redemption is treated as a dividend distribution proper adjustment will be made to the basis of other stock held or treated as held by the redeemed shareholder sec_1_302-2 does not provide that where a redemption is treated as a dividend distribution basis will in all cases shift to such other stock the regulations provide examples of proper adjustments in example a corporation redeem sec_50 percent of a sole shareholder’s stock the redemption is treated as a dividend distribution and the basis of the redeemed stock is added to the retained stock example involves a situation in which a corporation’s stock is held equally by a husband and wife the husband’s stock is completely redeemed but the redemption is treated as a dividend distribution the basis of the wife’s stock in that corporation is increased by the husband’s basis in the redeemed stock example clarifies example by providing that if the husband had retained any stock his basis in the redeemed shares would have transferred to the basis of the shares of stock he retained a similar result is provided in the case of a dividend distribution under sec_304 see sec_1_304-2 example providing that a shareholder who owns stock in both the acquiring_corporation and the sold corporation issuing_corporation and is treated as receiving a dividend upon the sale of stock in a sec_304 transaction may add its basis in the sold stock to the basis of the stock in the acquiring_corporation revrul_71_563 1971_2_cb_175 providing that a shareholder who directly owns stock only in the issuing_corporation and is treated as receiving a dividend upon the sale of stock in a sec_304 transaction may add its basis in the sold stock to the basis of the stock that it retains in the issuing_corporation revrul_70_496 1970_2_cb_74 however provides that basis shifting is not permitted where a shareholder that is treated as receiving a dividend distribution in a sec_304 transaction holds no stock directly in the acquiring_corporation illustrating that basis can disappear in cases where there is no appropriate shift b analysis tp claims that example of sec_1_302-2 provides for a shifting of basis in these cases but the transaction at issue is distinguishable from that of example in sec_1_302-2 in important ways although not explicitly stated the example deals with the paradigm case involving taxpayers subject_to u s tax on the distribution in this situation the redeeming shareholder is fully tl-n-3105-00 taxed at ordinary rates and without the benefit of any basis offset moreover it is clear the rule is intended as a form of equitable relief--preserving as near as possible the benefit of the basis for the taxpayer in this transaction on the other hand tp attempts to generate basis through transactions lacking business_purpose and economic_substance and then shifts that basis from a person not subject_to u s tax to a person that is subject_to u s tax the redeemed shareholder fc because it is not and it must be assumed it never will be subject_to u s tax is wholly indifferent to the u s tax treatment of the distribution and the loss of basis fc is not in need of equitable relief indeed by applying this equitable relief provision where none is necessary there is an unintended windfall to tp claiming the shifted basis and thus increasing his basis in his fb stock accordingly a basis shift in this case is not a proper adjustment in addition to the reasons discussed above the basis_adjustment sought in the present case is not a proper adjustment within the meaning of sec_1_302-2 because as discussed in issue below the transaction as a whole lacks economic_substance issue if tp’s adjustment to his basis in fb stock was a proper adjustment whether tp’s stock loss was not a bona_fide loss with the result that the purported stock loss is disallowed under sec_165 sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and except as otherwise provided in sec_165 and sec_1_165-11 relating to disaster losses actually sustained during the taxable_year sec_1_165-1 further states that only a bona_fide loss is allowable and that substance and not mere form shall govern in determining a deductible loss see also 157_f3d_231 3d cir cert_denied 526_us_1017 tax losses such as these which do not correspond to any actual economic losses do not constitute the type of ‘bona fide’ losses that are deductible under the internal_revenue_code and regulations as discussed below the transaction lacks economic_substance the transaction is no more than a series of contrived steps that effect an artificial loss on tp’s disposition of fb stock the stock loss is not bona_fide and does not reflect actual economic loss consequently the loss should be disallowed under sec_165 tl-n-3105-00 issue if tp’s adjustment to his basis in fb stock was a proper adjustment whether tp acquired control of fc with a principal purpose of avoiding or evading federal_income_tax with the result that the stock loss is disallowed under sec_269 a law sec_269 provides that if any person acquires directly or indirectly control of a corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then such deduction credit or other allowance may be disallowed the first requirement is that a person be involved person is broadly defined as an individual trust estate partnership_association company or corporation sec_1_269-1 the next requirement is that the person acquire control of a corporation sec_269 defines control as the ownership of stock representing at least percent of the total combined voting power of all classes of stock or at least percent of the value of all classes of stock the acquisition of control however may be direct or indirect acquisition of control occurs when one or more persons acquire beneficial_ownership_of_stock representing the requisite control sec_1_269-5 that is so long as the person has beneficial_ownership of the equity of the corporation record ownership is unnecessary see 358_f2d_342 6th cir holding that beneficial_ownership constituted ownership within sec_269 and record ownership was unnecessary 65_tc_1025 finding that traditional ownership attributes such as legal_title voting rights and possession of stock certificates were not conclusive as to the ownership of stock revrul_70_638 1970_2_cb_71 citing ach holding that acquisition of control occurred when beneficiaries of a_trust acquired both direct stock ownership in the corporation and indirect ownership as beneficiaries of the trust the ownership of stock should represent the ownership of the equity of a corporation and reflect a risk investment thus the acquisition of stock means that the purchaser has assumed the risks of an investor in equity see 326_us_521 52_tc_607 acq c b xvi revrul_68_18 1968_1_cb_5 furthermore such equity ownership must reflect effective_control over the business and management of the corporation in briarcliff candy corp v commissioner t c memo the court considered whether sec_269 applied to a loss corporation’s petitioner acquisition of a profitable subsidiary target as part of the transaction the target underwent a recapitalization the petitioner acquired stock representing at least percent of the total combined voting power of all classes of stock entitled to vote and the parent_corporation of the target acquired convertible junior preferred shares which if converted would tl-n-3105-00 have represented percent of the total combined voting power over the target the court found that it was questionable whether the petitioner had acquired control for purposes of sec_269 given that the parent_corporation maintained effective_control over the business and management of the target this finding suggests that a holder of convertible securities and presumably similar equity stakes such as options may be considered to have acquired control if the holder has effective_control over the business and management of the acquired_corporation finally an option holder also may be viewed as acquiring control and assuming the benefits_and_burdens_of_ownership of the corporation’s stock if the option holder has furnished or will furnish substantially_all of the funds at risk other than a nominal amount contributed by the legal owner and only the option holder’s investment not that of the legal owner will appreciate or depreciate see eg 71_tc_74 acq 1979_2_cb_2 revrul_82_150 1982_2_cb_110 concluding that a holder of deep-in-the-money options is the owner of the referenced property the final requirement of sec_269 is that the acquisition of control must have occurred for the principal purpose of evasion or avoidance of federal_income_tax if the purpose to evade or avoid federal_income_tax exceeds in importance any other purpose it is the principal purpose sec_1_269-3 this determination is a factual one which requires a subjective evaluation of the taxpayer’s motives see briarcliff candy corp supra b analysis in this transaction tp an individual is clearly a person for purposes of sec_269 tp has also acquired requisite control of fc first tp clearly acquired beneficial_ownership of fc stock although tp acquired options to convert the fc warrants into fc stock the options represented at least percent of fc’s total combined voting power of all classes of stock in addition tp exercised effective_control over the business and management of fc fc did not appear to have engaged in any appreciable activity other than the transactions required to generate the inappropriate tax_benefit afforded to tp that is fc’s business activities were solely for the benefit of tp finally tp assumed the benefits_and_burdens_of_ownership because tp provided all of the funds at risk and only tp’s investment will appreciate or depreciate based on fc’s financial statements for the year ending date the only financial statement that tp alleged he was able to secure fc had only dollar_figurenn in assets consisting of cash accounts_receivable and a promissory note although the financial statements reflect a period after which tp extinguished his interest in fc there is no indication that fc engaged in any activity other than this transaction or that tp relied on any fc financial statements other than those provided to the service as noted above tp paid dollar_figuref to acquire fc warrants and would have had to pay a strike_price of approximately dollar_figureoo to convert the fc warrants into fc stock thus tp would have paid a total of dollar_figurepp to tl-n-3105-00 purchase warrants and convert them into stock representing an g percent interest in a company with nominal assets excluding tp’s investment similarly if tp puts the fc warrants back to fc tp would also receive the liquidation value of fc regardless of whether tp exercised his put right tp would be entitled to any appreciation or would suffer any depreciation in the value of fc’s assets thus tp acquired the requisite control_over fc finally tp acquired control_over fc for the principal purpose of avoiding or evading federal_income_tax based on the documents provided to us tp has not shown any other valid and substantiated purpose for engaging in the transaction other than for the avoidance or evasion of federal_income_tax in addition the transaction and the various steps of the transaction had no economic_substance and had relatively insignificant economic consequences as discussed more fully below thus even if tp’s adjustment to his basis in fb stock was a proper adjustment since tp acquired control_over fc for the principal purpose of avoiding or evading federal_income_tax the loss resulting from the sale of fb stock and options should be disallowed under sec_269 issue whether sec_482 applies to reallocate any fb stock basis or loss claimed attributable to fc’s basis in the fb stock to fc a law sec_482 was designed to prevent the artificial shifting milking or distorting of the true net incomes of commonly controlled enterprises 405_us_394 194_f3d_782 7th cir 372_f2d_415 4th cir cert_denied 389_us_841 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 cf h_r rep no 70th cong 1st sess sec_482 provides in relevant part in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or to clearly reflect the income of any of such organizations trades_or_businesses emphasis added this allocation authority extends to the allocation of asset basis as well sec_1_482-1 sec_482 permits a reallocation to be made between two or more trades_or_businesses in order for an allocation to be made under sec_482 between tp tl-n-3105-00 and fc tp must be engaged in activities which constitute a separate trade_or_business from fc whether an individual’s activities can constitute a trade_or_business for purposes of sec_482 is a factual determination see rollins v commissioner tcmemo_1993_643 in order to make this factual determination it should be ascertained whether tp engaged in business activities and the trading of investments on his own behalf rather than being a passive investor if the service can establish that tp did engage in such business and active investment activities on his own behalf he will be deemed to satisfy the trade_or_business requirement of sec_482 sec_482 imposes two additional requirements regarding the entities ownership or control must exist in some manner among the entities and the same interests must possess the control tp and fc must be found to be controlled by the same interests if sec_482 is to apply to the basis shift transaction that took place between them control the regulations under sec_482 define control to include any kind of control regardless of whether such control is direct or indirect or legally enforceable sec_1_482-1 case law supports the regulation’s definition of control indicating that it is actual and practical control which counts in the application of sec_482 rather than record ownership or legally enforceable control ach t c pincite 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 1972_2_cb_2 see also 1_bta_624 acq 1925_1_cb_2 control not arising or flowing from means legally enforceable may be just as effective in evading taxation as if founded on the most formal and readily enforceable legal instrument dhl corp v commissioner t c memo holding that foreign investors did not have sec_482 control_over a corporation despite their ability to appoint a majority of its board_of directors because domestic shareholders retained the ability to control day-to-day operations and major events charles town f 2d pincite holding that two shareholders were in control of a corporation in which they only owned two percent of the outstanding_stock because of their possession of effective and practical control_over the corporation consequently according to both the sec_482 regulations and the applicable case law none of the participants in this basis shift transaction is required to have legal control of another participant through majority ownership of that other participant’s voting_stock for control to exist as defined under sec_482 the service has the authority to determine whether control exists by considering the reality of the control situation and examining whether the same interests effectively control the participants to the transaction rather than basing the control determination solely on the taxpayer’s percentage of ownership of voting_stock or legal right to direct the participant’s actions tl-n-3105-00 a tp’s control of fc through actual ownership of the majority of fc’s stock pursuant to revrul_82_150 instead of actually owning in form a majority interest of the stock of fc tp owned a warrant to purchase g percent of its stock however tp can be deemed to have actually owned g percent of the stock of fc in substance through his possession of the warrant in revrul_82_150 1982_2_cb_110 the service attributed actual ownership of the stock underlying a warrant to a warrant holder the warrant holder a u s citizen paid 70x dollars for an option to purchase all of the stock of a newly formed foreign_corporation which had been capitalized with 100x dollars the u s taxpayer had the right to exercise the option by paying 30x dollars the service ruled that because the taxpayer had obtained the right to purchase for 30x stock in a foreign_corporation worth 100x the taxpayer should be treated as actually owning the stock for purposes of sec_551 and sec_951 of the code the service reasoned that the taxpayer had assumed the risks of an investor in equity because in substance percent of the funds used to capitalize the foreign_corporation and which were placed at risk were furnished by the taxpayer similarly in the instant transaction tp should be treated as owning g percent of the stock of fc the facts as discussed above appear to indicate that the dollar_figuref tp paid to purchase the warrant constituted k percent of the capitalization of fc and fc’s sole source of funds upon fc’s entering into the stock purchase transaction with fb it was solely tp’s dollar_figuref that was at risk like the taxpayer described in revrul_82_150 tp’s investment in fc was subject_to the risk of depreciation upon a decline in the value of the fb stock claimed to be owned by fc meaning that tp can similarly be deemed to have assumed the benefits and burdens of the ownership of the fc stock pursuant to revrul_82_150 and the authorities cited therein tp can be treated as actually owning a majority interest in fc which would result in his possessing control of fc for purposes of sec_482 b the existence of a control group through a common plan to shift the fb stock basis to tp when control does not exist through a taxpayer’s majority ownership of a participant’s voting_stock or a legally enforceable agreement delegating the power to direct an entity’s actions the regulations provide alternatively that control results from the action of two or more taxpayers acting in concert with a common goal or purpose sec_1_482-1 a presumption of control arises under the regulations if income and deductions have been arbitrarily shifted sec_1_482-1 case law is in accord with the regulation’s presumption of control through the arbitrary shifting_of_income or deductions dhl corp t c memo pincite when the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled see also 598_f2d_1382 5th cir holding that the government correctly argued that proof of a shifting_of_income between two corporations tl-n-3105-00 establishes a presumption of common_control under sec_1_482-1 -predecessor to current sec_482 regulations 294_f2d_82 5th cir finding presumption of control under sec_29 of regulation 111-predecessor to current sec_482 regulations in determining whether sec_482 control exists the service may apply the presumption of control provided for in sec_1_482-1 and in the applicable case law for the presumption to apply the service has the burden of establishing that income or deductions have been arbitrarily shifted between the parties see dallas ceramic co f 2d pincite from the facts provided to us fc’s basis in fb shares was arbitrarily shifted to tp as a result of the sec_1_302-2 basis shift tp increased the basis of his j fb shares by dollar_figureqq of fc’s dollar_figurep basis in his fb shares the basis increase allowed tp to claim a dollar_figuremm loss on the subsequent sale of kk of his j fb shares which substantially exceeded his original cost_basis in the shares of dollar_figurerr absent this basis increase tp would have had to claim an dollar_figuress gain on the stock sale additionally tp increased the basis of his fb option by the remaining dollar_figurett of fc’s fb stock basis allowing tp to claim an additional loss on the option sale amounting to dollar_figurett the end result of the basis shift was that tp was able to claim losses of dollar_figureuu in excess of his economic investment in the fb shares and the fb call option fc and fb acted in concert with tp with the common goal of shifting these significant capital_loss deductions to tp the existence of the in-the-money call option and the put option meant that it was highly likely that fc would not retain ownership of the fb stock and that fb would ultimately redeem the stock to allow a potential basis shift to take place furthermore the facts appear to indicate that this basis shift transaction was prearranged by promoter to allow tp to claim a substantial tax loss on fb shares in excess of his economic investment fb’s exercise of the call option was timed to take place prior to the close of the year taxable_year providing fb and fc with the ability to aid tp in offsetting the dollar_figurea gain he previously realized from the sale of his x stock fc’s and fb’s simultaneous entry into the delayed settlement purchase of the fb stock and the call option sale made it possible for fc to shift its substantial basis in the fb shares to tp upon the stock_redemption without fc having to make a significant cash outlay because an arbitrary shifting of loss deductions appears to have occurred between fb tp and fc through the basis shift fb fc and tp are presumed to be part of the same control group for the purposes of sec_482 pursuant to sec_1_482-1 and the applicable case law once it has been determined that control exists among the participants sec_482 next requires that the same interests possess the requisite control to permit the commissioner to make a reallocation tl-n-3105-00 the same interests the regulations provide no guidance as to what the term the same interests means under sec_482 case law has indicated that in using the term the same interests congress intended to include more than the same persons or the same individuals 598_f2d_1375 5th cir holding that different persons with a common goal or purpose for arbitrarily shifting income can constitute the same interests for purposes of sec_482 see also 453_f2d_1144 2d cir cert_denied 407_us_934 rejecting tax court’s view that two independently owned corporations acting in concert together to make interest-free loans to a jointly owned corporation did not constitute the same interests within the meaning of sec_482 366_f2d_890 5th cir cert_denied 386_us_1016 cf 2_bta_229 but see the 5_tc_558 acq c b acq withdrawn 1965_1_cb_5 case law indicates that the legal standard for determining whether the same interests control an entity is identical to the standard applied to determine whether control of an entity exists therefore if different entities are found to have a common goal to shift income or deductions among each other not only will control of the entities exist but the entities will also constitute the same interests for the purpose of sec_482 as previously discussed there appears to exist a common plan among fb tp fp and fc to shift deductions to tp consequently fb tp fp and fc constitute the same interests under sec_482 meaning that the service may reallocate the basis of the fb stock to prevent the evasion of taxes or to clearly reflect income see gac produce co inc v commissioner t c memo holding that sec_482 applied to allocate income between related parties where an unrelated entity contracted separately with each of the controlled parties to effect an artificial shifting_of_income between the related entities b analysis generally there are two alternative bases to apply sec_482 to a transaction prevention of the evasion of tax and the clear_reflection_of_income economic_substance tax_evasion standard when analyzing potential tax_avoidance aspects of a transaction the commissioner will respect the transaction’s contractual terms if consistent with the true economic_substance of the transaction sec_1_482-1 the economic_substance standard of the regulations overlaps with the economic_substance and sham_transaction doctrines developed in case law which allow the service to consider the economic realities of a transaction and disregard transactions lacking a business_purpose and entered into solely for tax_avoidance tl-n-3105-00 motives however the sec_482 regulations expand upon case law guidance by providing additional guidance specifically the regulations provide the following the contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance great weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with the economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction sec_1_482-1 thus sec_482 provides an alternative approach to challenging a transaction for lack of economic_substance by providing additional criteria under which to apply the economic_substance and sham inquiries to the parties’ conduct and not restricting the service’s allocation authority to instances of colorable or sham transactions we note that in the context of this transaction and similar tax_shelter transactions this allocation authority would exist only where there is a common tax_avoidance scheme among the participants to shift income and or deductions arbitrarily note that the prior sentence does not apply to the alternative theory discussed above for establishing control the ability to direct the actions of certain participants under the first sec_482 analysis the economic_substance of a transaction is analyzed by focusing on the parties’ actual conduct the economic risks purportedly transferred and whether from a business perspective the transaction makes objective business sense see sec_1_482-1 where the economic_substance of a transaction is inconsistent with the parties’ purported characterization the service may disregard the contractual terms underlying the transaction and treat the transaction consistent with its economic_substance this treatment may result in a denial of deductions arising from the transaction at issue see 293_us_465 364_us_361 interest deductions disallowed where nothing of substance could be realized from the transaction other than a tax deduction 435_us_561 the simple expedient of drawing up papers is not controlling for tax purposes when the objective economic realities of a situation are to the contrary 752_f2d_89 4th cir transaction is a sham where taxpayer is motivated by no business_purpose other than obtaining tax benefits in entering a transaction and where transaction has no economic_substance because no reasonable possibility of profitability exists 157_f3d_231 3d cir cert_denied 526_us_1017 transaction devoid of economic_substance cannot be the basis for a deductible loss tl-n-3105-00 see eg b forman f 2d pincite medieval attractions n v v commissioner t c memo the parties have attempted to characterize this transaction as involving a purchase of m shares of fb stock however the true substance of this transaction is not consistent with the parties’ characterization of it as a stock purchase transaction on the date that fc purchased its fb shares for dollar_figurep it only had dollar_figuref of funds consequently fc did not have the financial capacity to pay the purchase_price of the stock however because of the delayed settlement agreement fc was able to offset its purchase obligation for the m fb shares by the payments fb was required to make under the call option because tp’s dollar_figuref was the only source of funds for fc the only way fc could meet its payment obligation was if fb offset fc’s payment obligation by redeeming the stock through its exercise of the call option the deferral of the settlement_date until the exercise date of the call option allowed fc to retain a dollar_figurep basis in the stock without the corresponding obligation of having to make a substantial cash investment therefore in substance fc did not truly purchase the fb stock because fb’s right to receive payment for the shares did not arise until the exercise date of the call option and the call option was likely to be exercised to allow an offsetting of the purchase_price fb can be viewed as remaining the true owner of the shares rather than fc pursuant to the authority of sec_1_482-1 the service may disregard the contractual terms of the transaction which occurred between fb and fc which the parties deemed to be a stock purchase because their conduct is not indicative of a purchase actually occurring disregarding the purported stock purchase transaction would result in denying fc a basis in the m fb shares consequently fc would have no basis to shift to tp and could not apply the provisions of sec_1_302-2 accordingly the loss tp claimed on the sale of his fb shares which was solely attributable to fc’s shifted basis will be disallowed and tp will have to recognize a gain of dollar_figuress on the fb stock sale additionally tp’s basis in the call option will be reduced to his original_basis of dollar_figuredd reducing his loss on the option to dollar_figuregg clear_reflection_of_income standard even in the absence of tax_avoidance motives the commissioner may make a sec_482 allocation if necessary to clearly reflect income the commissioner has the authority to make a sec_482 allocation even if doing so would prevent the application of another provision of the code in 137_f2d_600 3d cir cert_denied 320_us_794 the court acknowledged that application of sec_45 the predecessor statute to sec_482 would necessarily result in a conflict with the literal requirements of another provision of the code yet concluded that the application of sec_45 should not be denied despite violating another provision of the code other cases are in accord with national securities corp that sec_482 may be applied to clearly reflect income despite apparent conflict with the tl-n-3105-00 provisions of another section of the code see 811_f2d_543 10th cir commissioner has broad discretion under sec_482 to correct distortion_of_income occurring through the strict application of other provisions of the code and may invoke sec_482 to reallocate income derived from the disposition of property previously acquired in a nonrecognition_transaction see also 198_f2d_214 2nd cir cert_denied 344_us_874 commissioner properly applied sec_482 to reallocate deductions associated with property acquired in a reorganization to transferee to clearly reflect income 281_f2d_7 4th cir 756_f2d_1430 9th cir cert_denied 474_us_1055 commissioner may invoke sec_482 to reallocate income derived from the disposition of property previously acquired in a nonrecognition_transaction in the instant case the shifting of fc’s fb stock basis to tp’s fb shares and call option resulted in a distortion_of_income which should prevent the potential application of sec_1_302-2 tp was able to claim substantially larger tax losses than he economically sustained as a result of the basis shift fc’s combined sale of the call option and purchase of the put option made it highly likely that fb would ultimately redeem the stock prior to the close of the taxable_year this result was economically necessitated for instance if the price of the fb shares rose above the call option strike_price of bcq or fell below bcq and above bcr fb would have been economically compelled to exercise the call option and redeem the stock however if the stock price fell below bcr fc would have been economically compelled to exercise the put and cause fb to redeem the stock therefore the redemption was virtually certain to occur allowing tp and fc the ability to attempt to apply the provisions of sec_1_302-2 to cause a basis shift given that at the inception of the basis shift transaction it was virtually certain that tp would be able to claim a substantial loss on the sale of his fb shares and call option through his augmented basis it is apparent that permitting the application of sec_1_302-2 would result in a distortion_of_income accordingly under the analysis adopted in the national securities corp line of cases the service may disregard the application of sec_1_302-2 and allocate the basis of the fb stock back to fc to clearly reflect income issue whether the transaction may be disregarded in whole or in part under the economic_substance_doctrine the incidence of taxation depends on the substance of a transaction gregory v 69_f2d_809 2d cir aff’d 293_us_465 324_us_331 in evaluating the validity of a transaction courts typically attempt to determine first whether a transaction genuinely occurred or whether it was merely papered in order to generate unwarranted tax benefits transactions that are found to be factual shams are of course disregarded see eg malden knitting 42_tc_769 a transaction that is found to have genuinely occurred must be analyzed further to determine whether it possessed economic_substance because the sham tl-n-3105-00 in fact analysis is highly factual the discussion following the economic_substance analysis assumes that each of the steps of the transaction genuinely occurred a disregarding the transaction as a whole under the economic_substance_doctrine law generally an economic_substance analysis looks to the subjective business_purpose and the objective profit potential of the transaction see 81_tc_184 aff’d in relevant part 752_f2d_89 4th cir 157_f3d_231 pincite 3d cir these two aspects of the economic_substance inquiry do not constitute a rigid two-step test but rather represent related factors both of which inform the analysis acm supra pincite various articulations of the subjective prong of the economic_substance analysis have been set forth by the courts see eg acm t c memo pincite whether the transaction is rationally related to a useful nontax purpose in light of the taxpayer’s economic situation and intentions acm f 3d pincite whether the transaction was intended to serve any useful non-tax purpose rice’s toyota world f 2d pincite whether the taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering in the transaction 861_f2d_494 7th cir judges can’t peer into people’s minds or ‘weigh’ motives rather the usual approach is to focus the analysis on whether any non-tax goals or functions were or plausibly could have been served by the action the common thread of these articulations however is whether the transaction had a business_purpose other than obtaining tax benefits like the subjective prong of the economic_substance analysis the phrasing of the objective test has varied among the different courts for example the tax_court in acm articulated the objective prong as requiring that there be a reasonable expectation that the non-tax benefits would be at least commensurate with the transaction costs t c m pincite the third circuit on appeal of the same case repeatedly searched for any practical economic effects of a transaction other than the creation of income_tax benefits by examining the taxpayer’s financial condition before and after the transaction acm f 3d pincite under the fourth circuit’s expression of the objective prong in rice’s toyota world a transaction has no economic_substance where no reasonable possibility of profit exists f 2d pincite see also 90_tc_1054 transaction could not have resulted in we recommend that the facts of each case be evaluated to determine whether each step of the transaction actually occurred if not a sham-in-fact argument may be available tl-n-3105-00 economic profit cf 864_f2d_1214 5th cir objective analysis involved examination of the profit making potential while the specific articulation of the objective prong has differed among the courts the fundamental principle is that a transaction must have real and practical economic effects other than the creation of income_tax benefits to satisfy the objective aspects of the sham analysis see 843_f2d_351 9th cir central to this notion is that where the profit derived from the transaction is infinitesimally nominal and vastly insignificant when considered in comparison with the claimed tax_benefit the existence of a profit does not automatically preclude a finding that the transaction failed the objective prong of the economic_substance analysis see 94_tc_738 chernin v commissioner 89_tc_986 to the extent that only certain steps of the transaction are disregarded or recharacterized under the economic_substance_doctrine the substance of the remaining steps of the transaction should be analyzed before applying the applicable statutory provisions to determine the tax consequences associated with the remaining steps see eg 136_fsupp2d_762 s d ohio in re cm holdings 254_br_578 u s tax cas cch pbig_number d del finally to the extent a transaction is devoid of nontax substance courts have refused to recognize the tax consequences of the transactions including promoter fees and related expenses because they do not appreciably affect the taxpayer's beneficial_interest except to reduce its tax 364_us_361 accordingly to the extent that the transaction is a sham in substance in whole or in part any_tax benefits fees or expenses related thereto may be disallowed analysis additional facts should be developed before applying the objective and subjective tests of the economic_substance_doctrine discussed above to the transaction however based on the available facts it appears that the transaction lacked economic_substance in the present situation tp had an unrelated capital_gain of approximately dollar_figurea on date promoter sent tp a letter describing the steps tp should take to initiate a direct and indirect leveraged stock purchased strategy utilizing promoter as the investment_advisor through participation in this strategy tp was able to sell its fb option to acquire m bearer_shares of fb stock for a purported tax loss of approximately dollar_figurehh as well as sell kk of its j bearer_shares of fb stock for dollar_figurell generating a purported tax loss of dollar_figuremm leaving the remaining shares with a purported built-in_loss of approximately dollar_figurevv the close relationship between the original tax gain of dollar_figurea and the total purported losses both claimed and built-in of dollar_figurehh dollar_figuremm and dollar_figurevv suggest that tp did not enter into this transaction for a business_purpose as the 10th circuit has recognized correlation of losses to tax needs coupled with a general indifference to or absence of economic profits may reflect a lack of economic_substance keeler v commissioner f 3d tl-n-3105-00 10th cir citing 89_tc_849 generally the transaction in whole or in part appears to fail the subjective economic_substance prong because there does not seem to have been any useful non-tax purpose for entering into the transaction or certain steps thereto eg tp’s acquisition of fc warrants fc’s leveraged acquisition of fb stock with an equity collar and tp’s acquisition of out-of-the-money options to purchase fb stock similarly the transaction appears to fail the objective economic_substance prong because tp’s profit potential with respect to the transaction in whole or in part is insignificant compared to the anticipated losses claimed by tp in connection with the transaction or certain steps thereto moreover there does not seem to have been any practical economic effects of the transaction in whole or in part other than the creation of a tax loss for tp thus based on the facts developed to date the transaction may be viewed as a sham in substance in whole or in part and to the extent the transaction is a sham in substance any_tax benefits fees or expenses related thereto may be disallowed b applying the sham entity doctrine to disregard the existence of fc as an entity separate from its owner law another application of the economic_substance_doctrine is the sham entity doctrine the sham entity doctrine may apply to disregard fc and treat fp or tp to the extent that tp is treated as the owner of fc under the substance over form analysis discussed above as engaging in the activities purportedly carried on by fc the determination of whether an organization is an entity separate from its owners for federal_income_tax purposes is a matter of federal tax law and does not depend upon whether the organization is recognized as an entity under local law sec_301_7701-1 of the procedure and administration regulations a corporate entity formed under local law is recognized as an entity for federal_income_tax purposes if its purpose is the equivalent of business activity or the corporation conducts business activities see 319_us_436 courts have understood the reference to the term business activity in moline to exclude an activity whose sole purpose is tax_avoidance see 201_f3d_505 d c cir analysis the facts demonstrate that fc and fp were formed for the sole purpose of engaging in the transaction and that the only day-to-day activities of fc and fp were likely to have been limited to those that related to the transaction because there does not appear to be any useful non-tax purpose for forming fc and or fp tl-n-3105-00 or for fc’s participation in the leveraged acquisition of fb stock and or the redemption of such stock the sham entity doctrine may apply to disregard the existence of fc and or fp as an entity separate from its owner see asa investerings partnership v commissioner tcmemo_1998_305 if fc is disregarded as an entity separate from its owner the tax consequences of the remaining steps of the transaction will depend upon whether tp instead of fp is the owner of fc under the control analysis discussed in issue if fp is the owner of the fc stock then the attribution_rules of sec_318 would not apply to treat the fb stock and options owned by tp as owned by fp thus the tax consequences would be as follows i the redemption would be characterized as a sale_or_exchange under sec_302 to which fp would recover its basis ii the basis shifting rule under sec_1_302-2 could not apply and iii depending upon the fair_market_value of the fb stock and out-of-the- money options on the date tp subsequently disposes of such stock and options tp could recognize gain again tp would neither realize nor recognize the claimed loss on the transaction alternatively if tp is the owner of the stock of fc then tp not fc or fp entered into the highly leveraged acquisition transaction with fb to acquire the fb stock and tp’s fb stock was redeemed by fb under the analysis described above the tax consequences of the redemption and sale of tp’s fb stock and options may be viewed as a sale_or_exchange under sec_302 to which gain_or_loss applies again tp would neither realize nor recognize the claimed loss on the transaction case development hazards and other consideration sec_4 also fc may have been formed as a conduit for the payment of fees to promoter and accommodating parties to the transaction whose sole design appears to have been to allow tp to avoid federal_income_tax tl-n-3105-00 please call lisa k leong at if you have any further questions by associate chief_counsel corporate lewis k brickates senior technician reviewer branch
